G%rald c. A38nn
      Attornay General                                                           (COPY)



           Eonorable Jo&ii tee Smith, Chai.rman
           State LogialatireAuditCQn&tt&e



           Konorable J. I;. ~itireca, Secx+etary
           State Lnglalative Audit Co05lttee
           AU8tl5, Texas

           Gentleman:                  Gpintlon EO. O-5507
                                       lZ%2 Salary to be paid state Audit&
                                            and hia Pirat A88i8tMt,       Ud%r
                                            &ul%ul,","" NO. ", f&h        Leg-
                                                     *

                        W% h&V% YOUr l-%qU%8t iOr W   ~O~iIli.On
                                                              M .the fOl.bii~
           qU%8tiO22:
.'
 id



                        Benat%Bill27,48thlagialature,wa8rins~.
          apprwed by.the Senete on Her 5, 1943, by the Hoah on
          ?&y 7, 1943, and by the.Corernor on &y 10, ;19&3, It
          beaenie effeotive  .a~~ ~43law nUmty  dlf~p artier  adjourn-
          .%%nt ~Of the L%&latur%.       Pdrtio2l8 of it p%rtinent   to
           ttre qu%attOM 8Ubdtted are2

                     "seation 1. Ltoues Pall rao. 170, Chap-
                ter 91, ol~~tae Aorta of the F&ret call%d
                fS%8%iOKi
                        Or th@ l&t ti&Slf#.IAr% Of then
                Ytete of T&es, 1929, be end tb+l same io
                hereby ri~paalad, MVS and ctxoept t&it the;
                Stat% Auditor &nd iXfik&moY &xp&t nnd~
                hi8 85@QTPi8 shall 00-U% t0 di8OhargQ
                th8 runotio5a or T.h%orrio% under @ueh
Honorable John Las Smith




     H0uaa~Blll NO. 170 UIltil a Stat8                   Auditor       he8
      been appointed and has Gualiiied under the.
            Of this ht.
      telYIS8               upO!I the C$.U3lifiOatiOh
      or a i5;tpit.O
                  Auditor under the tcme of this
      at, ehy fur&i rwmlukng ln the appropriation
      ror the current biitnalum ror thi3orrio% or
      State Auditor and &Pflciehoy -pert sad iOr
      the Auditor provide& in Seotion 18, Chapter
      212, Acts, Kegular session, 40th iagialatuxe,
      my be wed bp en6 are appropriated ror the
      ofri08 or State Auditor pxwided ror Fn this
      Act, 8uu-t to the provi~i0nO hreor,        In ad-
      dition, thtm8 is hereby appropriated ror the
      rereeinder of the current bftnniurc the sum of
      Fiftteen ihiudred (~lSCC.00) Dollars or so'muoh
      thereof 08, together uith appropriation8 traus-
     ‘feW%d, iS neOas%%r.y   t0 pay the State AUditOr
      the lstihry hfm3inatter providad."

           "sao;~ll.         . . .     The   State       Auditor       phall
     rsoeive for hiSmllrio88 ooslpnnsation at the
     rats or ~7,500.00 per annum uutil Septsmber 1,
     1$&5, and $h%reaft%r8uoh s\lplasi~ap.b% pro-
     vided in the biennial  approprietion bill  . . . e
     All. suma appropriated to the Stat% Auditor ror
     that departmnt   shall ba expended uud%r the
     amotion and sutrdeot to the control, or the
     h3&8l%tiV8      Audit     hIMl.ittag.     .     i   .     The     %m
     of 110 assistant sudftOr shau 8XOe8d the sum
     Or FOUr mOU8WAd TWO Hundred'(#kt24%0()) DOi-
     hr8   &NW    WMIi2,     8XOfiipt the    First       A88irrttit,
     whoa% salary shell not %XO88d Sir Thouaend
     ($6,CCO.CC) Dollar8-p8rsnuu.sl.             All
     such 8ssi8tIKkt auditors . . . . k&i     i8 namsd
     and appointed by the State Aud6tOr.     The aal-
     ari8S paid ShS~ in 50 8~%&kt    8xOesd the
     amount8 paid in other dqmrtaat8      for slfslle~
     8%mlfOQ%.~
            The lafiguage    or the Aot is p1al.u. FEOEI ena
after the sppointwnt        and qualificetlor  of a State Audi-
tor, uuder.&nete      Bill 27, his salarT la fixed by the Act
ltaelf at $7r500.00       per anma.    The Act, by ll80%88%J7hi-
plioation, authorizes psyznent of e salary to the Slrst
irBtd.Btant State huditor whioh- doe8 not eXu8cd the salary
g&d for slmi.lar sarvicas in other dopartmehta, but in no
Eonorable John Lee Sa&th
Bmorable J, 5;. llaf'ree - pag% 3



avent more thao Y6,000.00 per ahsam. Th% amaunt or th%
snlary to be pc?ld 1s tombe fiX8a by the L%&d.%tiVe Audit
COJi’dtt88, wlthla these limitS,

          ~hi2iiiirioulty is not found Ft the A0t ~itsOir,
which 18 p18in  CUld Olftar. such questioca as-arise are
presented by that'section Or the iiepartmhtal Appropria-
tion Bill 5a;Cl.h~an appropriation for the;State Ru&itor's
iIepartsmt, SQd by Senate Zili 363, i&h Lergislaturta.

           Senate Bill 363, 48th Le~ielature, was fIna-&
approved by the Seenets on April 29, 1943* by the I-iouse,013
-Y 5, 1943, aEd by tie Governor oa Zaey 8, 1943. It be-
OSCJB effeotive &a a law at the fmze taxsent as fenate ?31ll
r7 - nLasty daya after adjourm%l;t of the 68th Legisla-
tilT8. It provid%a iri part:
          We0tio.u I. The dlar%ea'af    all State
     orslo%ra and all Litat% fmploy%es.  . . shall
     b%, for tha period h%&si""Lan,~8ptdb8r 1,
     1943, and ending Septemb%z 1, 3.965, in suah
     8wns or a!aouute a8 s&y be provided for by
     th&,egialatum    in the general appropriatinn~
         . . . . .*                            .-~
           ‘2.80.   2.   All   lSWS    and parts OS      3AW8.
     riring the   selarian      or    all   state   orrioers
     a35d 8R@O7@&4     . .
                        . . ara h%r8by ~peclSioally
     MpCd8d   innsofar as they are is confliot
     with thla Aot,"

          The rh8t   qU@8tiOG arisiag is whether ttis prcvi-
sloua or senate BLU 363,:48&h Leglalature cavern Senate MU.
27. Fro5 Septfmb*r 1, 1943, to kU&li8t 31, 1945‘ is the
8tate Aiaditorwa salary ~7,500.#0, or that amuut'appropriat-
ed.th%r%Sor In,the D%partm8nt%l Appropriation l3il.lP bad 2.8
th8 sutthritg to xontraot with the Firat Assistant as to hi8
Salary lls&t%d by the ,term of &mate Bill 427%'or by the
amouut 8peotSied for that psaitiion is the D8pVdS~t81    Agpro-
priation Bill?

          IS are of opinion that, as to these matters, senate
3i.U 27, rather than 3snate Bill 363, okmtrala. These aeta
were pesoed by the same L0~8~attilWi they are in parf liiat%ria.
In 8uoh ease they me to be construad together and harmonized,
if poselbla, so a8 to g.Svo effect to each, The pIYXiSiOa8 .OS
      H0norabLe Johg Lee %ulth
      Eonorable J, L Winfree - pa@                          4



      Senate Bill 27 ar tci be.kad es though they~were lpaor-
      poreted 5.n Senate BUl Nj63; thus read,  the rpo~i~fO&~ Of
      ;;dnste Sill 27 aonatltuta en exception to the $ecural
      rule provide~d bf.je0atc Sill 363.   39 rexi Jnr., %t;ect-
      uteP , Seotion. 13~~ pp. -258-260.

                The next question is, whether an appropriation
      has been nade to pay the ~~7,500,00 salary of the Six&a
      Auditor snd the selary of the Fi$Wt Aasi8tent us fixed by
      the Commlttet5 under the authority of Sonsts Mill 27, dur-
      +ng the .bLmniu~~ be&inn&g  Septeiu@er I, 19436

                The'appropriation to the Ytate Auditor for the en-
      suing b.le~~&wn provides lg part;

                   **r* @tete Auditory and &~,f~f~en~y '
              &xpert .,*y.........*...................$f&xMo                     s&,600.00

                   .'*;Li First &mlstant-State                  Auditur3,6OO.oL,. 3,600&O
                     w
                          .   .   .   .

::;
                  "r'Phs"~~~f'aPproprlated'ior %ha State
              ,Aud%ti0rla ,hkircrbyeppgproprietedto tbe Legis-
              lative Audit   Oomm$tted oocnrcline,to Senate
              Rlll 27. A&s J&omdar'Sesid.#n. 48th Lerrlala-
              twe should nuah-bill     beoome a .h.    G  addi-
              tllotiaprlated
                    t ere                                   to
              the Zagi6latlva Audit ColPsritteeto be expend-
              ed for.8ad on bQh8lf of Senate Bill 14~. 27,
              l&s rce*ar Sosblaa, 48th Legislature, the
              *    or ~~o'~OOOiOO per tlsaal year, should
              suoh bill baooma 8 ltiw.*      (Unpheslmd).

                     ft sse~U3 8ppareat              that
                                         tbo.Leglslature wee in
      doubt    ihethel’       SBnate      %iU   27
                                     would beoom e lSW, and pro-
      vlded the~addltl~nell $50,000.00 per annun in the'rldax
      above to the k@alativa     Audit CommzLttee~to be eXpandad UR-
      der bh& t@rnu and prwiaions    sf G&ate 3111 27 ahouk4 it
      beooma a Law. In our oplnloo, tha itemized aalariea set
      opposite the TN,ete AudLtor”   and "FIrat ~s%P%txmt*'w%re.
      irttended to oootrol tha oocapeaaation for these positions
      only it samto iall 27 should not booom      law.; xt folbws
      that; I& our &d@!isut, the ~50,800.00 epproprlation 1s
      avuilnble  for pagment of that portJon of the Stste r,uditor*s
Honorable John Led &nlth
Eonoreble J. L. Xlnfr%e - page ~5



aelary'providttd in Sariate Bill 27, repr%s%nt%d by the
diffurmce botwaeu the $6,600.00 ltdzed          end the
:;~7r50tt.Wper annun stipulated in senate Bill 27. Lfke-
wise     t&s $50,000,00   is available  for payment of that
pa&on       of the salary fixed try tha Commit&c%, under
authority 0~" teneteBi.11     2'7, for the FilMi Ao8istant
Auditor,     vihlch exceeds the ~~3,600.00 Itemized.

            'i;%und%r%tend no inoreeuo iE the S515ry Oi the
First .kssls+ent~Audltor wuc matla by thr CUttee      ~to take
%ffect before Septmabar 1, 1943. This rrrnders unneati%-
eery e aon~lderatlon of uhethef an lmr%aee,ln the salary
of thU Plrat mslstant for a p%rlod of time before      Sapten-
3:r 1, 1543, is affective.     iis to th+:St,%& Auditor, th%
hot 8~sdiQiooll.y   provides $19500,00, or eo nuah thereof as
teken with thi:appropriation alraady medr: end trenafcrred
by the Act, mey be.n%c%eeery to pay the pro rate pro**
of th% stat& Audltor*a salary of $7,500.00 per y6ar aOODtl-       .
lag durlna the p&rlod between his- appolntek%nt aad quelifi-. -
Oation, udder seqata alll    27, end tha epd of the curs%&
risctil~ ~06~.